Citation Nr: 1342690	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for restless leg syndrome, claimed as periodic limb movement disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks service connection for restless leg syndrome, claimed as periodic limb movement disorder.  The medical evidence shows a diagnosis of the disorder.  Statements from the Veteran and her husband indicate that her condition was observed upon her return from deployment in 2004.  The Veteran and her husband are competent to report symptoms easily and readily observed, such as movement of the limbs at night.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, a VA examination was not provided to determine the nature and etiology of the Veteran's claimed condition.  Because there is evidence of a current disorder and evidence that the disorder "may" be related to service, the Board finds that a remand is necessary to provide a VA examination to determine the nature and etiology of her periodic limb movement disorder, or restless leg syndrome.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of her periodic limb movement, or restless leg syndrome.  The claims file and copies of pertinent records on Virtual VA must be provided to the examiner and the examiner must indicate review of these items in the examination report.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.

Any indicated studies should be conducted.

Based on a review of the claims folder, the examination findings, and statements of the Veteran and her husband, the examiner should render any relevant diagnoses pertaining to the claim for service connection for periodic limb movement, or restless leg syndrome.

The examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that any relevant diagnoses had onset during, or are otherwise a result of, the Veteran's active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the claim for service connection for periodic limb movement, or restless leg syndrome.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



